UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6518


EKERE INYANGETTE,

                Petitioner - Appellant,

          v.

TRAVIS BRAGG, Warden FCI Bennettsville,

                Respondent – Appellee,

          and

DARLENE DREW,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Bruce H. Hendricks, District Judge.
(6:13-cv-01219-BHH)


Submitted:   July 21, 2015                  Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ekere Inyangette, Appellant Pro Se.     Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ekere Inyangette, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2012) petition.              The

district court referred this case to the magistrate judge pursuant

to   28   U.S.C.   §   636(b)(1)(B)   (2012).     The     magistrate   judge

recommended that relief be denied and advised Inyangette that

failure to file specific objections to this recommendation would

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.            Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140 (1985). Inyangette has waived appellate review by failing

to   file   specific    objections    after   receiving    proper   notice.

Accordingly, although we grant Inyangette’s motion to proceed in

forma pauperis, we affirm the district court’s judgment.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                    AFFIRMED

                                      2